FARIS, J.
— This is a suit by the city of Princeton for city taxes. Upon the facts and the points of law involved it is practically on all-fours with the case of “State of Missouri ex rel. Hickman, Collector of Revenue of Morgan Township, v. Robert W. Lewis et al., Administrators,” ante, p. 98. What is said in that case applies to this case; except that the point is made by the respondents that the action was not brought in the name of the proper party plaintiff, in this, as respondents aver, that it was brought in the name of the “City of Princeton at the Relation of the Collector,” whereas respondents urge that it should have been brought in the name of the “State of Missouri at the Relation and to the Use of the City Collector of the City of Princeton.” Barring this objection the two cases are practically similar. The law and the reasoning of one applies with equal force to the other, except that it may well be that the reasons which preclude relief in favor of plaintiff in this case are somewhat strong’er than they are in the suit brought by the collector of Morgan township.
Recurring to the objection made by respondents, and looking to the files, we find that the style of the case which is attacked, is not due to any fault of appellant. The action was correctly brought in the name and style of “State of Missouri at the Relation and to the Use of Grant Dublé, Collector of the Revenue of the City of Princeton, Mercer County, Missouri, Plaintiff, v. Robert W. Lewis, and Joe Mills, Administrators, etc., Defendants.” Somewhere the style of this case has been changed without the fault, so far as we are able to see, of appellant, and apparently merely by a slight clerical misprision in making up our docket. We agree with learned counsel for respondents that the statute now in force requires these suits to be brought in the name of the State of Missouri at the relation and to the use of the city collector, naming him, and the city for which he sues *123(Sec. 9348, R. S. 1909); but since we find from an ex.amination'of tbe files that this precise thing was done, we must disallow this point. In truth there are yet ■other serious reasons arising from the time and manlier of the attack made, why we need not have considered respondents’ objection.
It results from what has been said in the case of State ex rel. Hickman, Collector, v. Lewis et al., supra, that this case must be reversed and remanded with ■directions to render judgment upon the merits in favor ■of defendants, but to observe the provisions of section 11487 in the matter of adjudging and taxing costs, .against plaintiff. It is so ordered.
Walker, P. J., and Brown, J., concur.